FILED
                             NOT FOR PUBLICATION                            SEP 14 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RAYMOND D. CHESTER, Jr.,                         No. 11-55773

               Plaintiff - Appellant,            D.C. No. 2:09-cv-04256-DMG-JC

  v.
                                                 MEMORANDUM *
JOHN DE MORALES, Executive Director
of Atascadero State Hospital (ASH), as
individual capacities; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Central District of California
                      Dolly M. Gee, District Judge, Presiding

                           Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Raymond D. Chester, Jr., who is committed to a state psychiatric hospital

facility, appeals pro se from the district court’s summary judgment in his 42 U.S.C.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1983 action alleging that defendants failed to protect him from assault by another

patient. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Doe 1

v. Abbott Labs., 571 F.3d 930, 933 (9th Cir. 2009), and we affirm.

      The district court properly granted summary judgment on Chester’s failure

to protect claim because Chester failed to raise a genuine dispute of material fact as

to whether defendants substantially departed from accepted professional judgment,

or were personally involved in the alleged constitutional violations. See

Youngberg v. Romeo, 457 U.S. 307, 321-23 (1982); Starr v. Baca, 652 F.3d 1202,

1208 (9th Cir. 2011), cert. denied, 132 S. Ct. 2101 (2012).

      The district court properly granted summary judgment on Chester’s failure

to train claim because Chester failed to raise a genuine dispute as to whether the

existing training program was inadequate, whether any failure to train was the

result of defendants’ deliberate indifference, or whether the allegedly inadequate

training was what “actually caused” the alleged constitutional violation. Merritt v.

County of Los Angeles, 875 F.2d 765, 770 (9th Cir. 1989).

      The district court did not abuse its discretion in denying Chester’s motion

for appointment of counsel because Chester failed to establish exceptional

circumstances. See Agyeman v. Corr. Corp. of Am., 390 F.3d 1101, 1103 (9th Cir.

2004) (setting forth standard of review and requirements for appointment of


                                          2                                    11-55773
counsel).

      Chester’s remaining contentions concerning discovery issues are unavailing.

      AFFIRMED.




                                        3                                  11-55773